Order entered April 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00161-CV

                   IN THE INTEREST OF P.Z.F., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-18-00558-X

                                     ORDER

      The reporter’s record in this accelerated parental termination case has not

been filed because it has not been requested. Accordingly, we ORDER appellant

to file, no later than April 13, 2021, written verification the record has been

requested.

      We caution appellant that failure to file the requested verification may result

in the appeal being submitted without it. See TEX. R. APP. P. 37.3(c).

                                             /s/    ERIN A. NOWELL
                                                    JUSTICE